Citation Nr: 0717789	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-43 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected headaches and earaches, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected hearing loss, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a ruptured eardrum.  

5.  Entitlement to service connection for chronic ear 
infections.    

6.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 until 
January 1972.  

Procedural history

The Board initially observes that the veteran's original VA 
claims folder appears to have been lost.  The record on 
appeal consists of  a two volume rebuilt claims folder.

Service connection was initially granted for headaches and 
earaches, evaluated 
10 percent disabling; tinnitus, evaluated 10 percent 
disabling; bilateral hearing loss, evaluated noncompensably 
disabling; and residuals of ruptured left eardrum, rated 
noncompensably disabling.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO) which denied the veteran's 
claims of entitlement to increased disability ratings for 
headaches, bilateral hearing loss, tinnitus, residuals of a 
ruptured left ear drum as well as the veteran's claim of 
entitlement to service connection for chronic ear infections.   


In a May 2006 rating decision, the RO granted an increased 
disability rating, 
20 percent, for the service-connected bilateral hearing loss.  
In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.
See AB v. Brown, 6 Vet. App. 35 (1993).   Accordingly, this 
issue is still on appeal.

Remanded issue

In September 2005, the RO received the veteran's original 
claim of entitlement to TDIU.  In a rating decision mailed to 
the veteran on May 18, 2006, the RO denied the veteran's 
claim.  On May 10, 2007, the veteran's representative argued 
that the veteran has become unemployed due to his service-
connected disabilities.  VA's statutory duty to assist means 
that VA must liberally read all documents submitted to 
include all issues presented.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  Accordingly, the Board has determined 
that the veteran has filed a timely Notice of Disagreement 
(NOD) as to the May 2006 denial of TDIU.  

Because the filing of a notice of disagreement initiates 
appellate review, the TDIU claim must be remanded for the 
preparation of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999)

The issue of TDIU is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

In the RO's May 2006 rating decision, entitlement to an 
increased disability rating for service-connected post-
traumatic stress disorder was denied.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
The issue is therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
service-connected headaches and earaches, related to trauma 
to the brain suffered during an in-service accident, are 
manifested by subjective complaints only.  

2.  A November 2005 VA audiological examination shows that 
the veteran has an average pure tone threshold of 64 decibels 
in the right ear, with speech recognition ability of 70 
percent; and average pure tone threshold of 66 decibels in 
the left ear, with speech recognition ability of 72 percent.  

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

4.  The medical and other evidence of record demonstrates 
that the service-connected perforation of a tympanic membrane 
is currently asymptomatic.  

5.  The medical evidence of record demonstrates that the 
veteran does not have a current disability characterized by 
chronic ear infections.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected headaches and earaches have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2006). 

2.  The schedular criteria for an evaluation of 20 percent 
disability due to bilateral hearing loss have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 
2006).

4.  There is no legal basis for the assignment of a 
compensable disability rating for the veteran's residuals of 
a ruptured eardrum.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§4.87, Diagnostic Code 6211 (2006).

5.  A disability which manifests as chronic ear infections 
was not incurred by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for four 
service-connected disabilities, as well as service connection 
for a fifth disability.  All claimed disabilities are related 
to some extent.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
November 3, 2003 whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The 
November 2003 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them...It's your responsibility to make sure these records are 
received by us."  

The November 2003 VCAA letter also provided the veteran with 
specific notice as to the evidence necessary to support his 
application for an increased disability rating.  
 
Finally, the VCAA letter informed the veteran that he could 
submit or describe evidence.  An additional October 2005 
letter specifically advised the veteran "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you any evidence in your 
possession that pertains to your claim, please send it to 
us."  This request complies with the requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  The veteran was apparently 
aware of these obligations as he sent the VA correspondence 
in April 2006 which specifically stated that he had no 
further evidence.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim listed above.  

Therefore, upon receipt of an application for either an 
increased rating claim or a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that an effective date for the award of 
benefits will be assigned if an increased rating is awarded 
and notice regarding effective date and disability ratings 
will be assigned if service connection is granted.

In the matter of the veteran's increased rating claims, 
elements (1), (2) and (3) [veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service] are not at issue.  With respect to (4), 
degree of disability, the veteran has been extensively 
advised of the schedular requirements for an increased 
rating, as well as the kinds of evidence which would 
substantiate his claim.  In addition, the veteran was 
provided specific notice under Dingess via a letter dated 
April 11, 2006 , in a section entitled "How VA Determines 
the Disability Rating".    
With respect to element (5), effective date, notice of this 
element  was provided via the Dingess letter from the RO 
dated April 11, 2006, in a section entitled "How VA 
Determines the Effective Date". 

Specifically with respect to the veteran's service connection 
claim, as noted else where in the decision, the veteran's 
claim has been denied based on a lack evidence as to elements 
(2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements and elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection.  In any event, the veteran 
received specific notice as to both elements (4) and (5) in 
an April 2006 letter.  After receipt of such notice, the 
veteran advised that he had no further evidence to submit.  
   
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's identified private treatment records, lay 
statements and VA treatment records.    

As was noted in the Introduction, the veteran's original 
claims folder has been lost and that this matter is 
proceeding on the basis of a rebuilt claims folder.  

With respect to the veteran's increased rating claims, there 
is sufficient evidence to show both the historic and the 
current severity of the veteran's service-connected 
conditions.  Moreover, where as here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

With respect to the veteran's service connection claim, the 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the United States Court of Appeals for the 
Federal Circuit elaborated on VA's responsibility to obtain a 
veteran's service medical records. The Board finds, however, 
that extensive efforts have been made to locate the veteran's 
VA claims folder, and the service medical records contained 
therein, without success.  There is no reasonable possibility 
that the missing records may be located or recovered, and 
thus no useful purpose would be served in remanding this 
matter for more development. 

Moreover,  as will be explained in detail below, this claim 
is being denied on the basis of lack of current disability.  
Accordingly, the loss of the veteran's service medical 
records, although regrettable, is not crucial to this claim 
as they could not provide a basis to grant the benefit sought 
on appeal.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  During the course of this appeal, the 
RO referred the veteran for a VA medical examinations and 
opinion in March 2001 and November 2005.  The contents of 
these examination opinions will also be discussed below.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has not 
requested a hearing.    

Accordingly, the Board will proceed to a decision on the 
merits.

The increased rating claims

During service in June 1971, the veteran was injured in an 
explosion.  As a result, the veteran began to suffer from 
hearing problems and headaches.  Service connection has been 
granted for headaches and earaches; hearing loss; tinnitus; 
and residuals of a ruptured tympanic membrane.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2006).  

The veteran is seeking increased disability ratings for his 
service-connected headaches and earaches, hearing loss, 
tinnitus and residuals of a perforated tympanic membrane.  
Essentially, he contends that the symptoms associated with 
each disability require the assignment of higher disability 
ratings, to include referral for an extraschedular 
evaluation.  

Relevant law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006) [general rating considerations; 
essentials of evaluative ratings].

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

1.  Entitlement to an increased disability rating for 
service-connected headaches and earaches, currently evaluated 
as 10 percent disabling.  

The veteran is seeking entitlement to an increased disability 
rating for service-connected headaches and earaches.  

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set out above.

Specific schedular criteria 

According to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2006) 
[brain disease due to trauma]:

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2006).



Analysis

In June 1971, the veteran suffered a head injury due to an 
explosion. 
The veteran has been evaluated as 10 percent disabled under 
Diagnostic Code 8045 [brain disease due to trauma], which has 
been discussed immediately above.  Under that Diagnostic 
Code, a 10 percent rating and no more is assignable for 
purely subjective symptoms. [As will be discussed immediately 
below, service connection has been separately granted for 
hearing loss and tinnitus, and 20 percent and 10 percent 
disability ratings have been assigned therefor, 
respectively.] 
 
The evidence of record shows subjective complaints of 
headaches and earaches, with no objective evidence thereof, 
and no evidence of a separate neurological condition, or any 
other basis for assigning any rating other than the currently 
assigned 10 percent under Diagnostic Code 8045.  Thus, the 
veteran is currently in receipt of the maximum schedular 
rating under Diagnostic Code 8045 for such subjective 
complaints. 

VA examinations in December 1999, March 2001 and November 
2005 did not identify any separate neurological condition.

In essence, in order for a disability rating in excess of 10 
percent to be assigned, there would have to be of record 
evidence of multi-infarct dementia due to brain trauma.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045. Here, the medical 
evidence does not reveal a diagnosis of multi-infarct 
dementia due to brain trauma, for which the veteran would be 
eligible for a disability rating in excess of 10 percent 
under Diagnostic Code 9304.  Numerous VA examinations and 
private and VA treatment records dated through 2005 have 
failed to diagnose such condition.  

Accordingly, the veteran is not entitled to a schedular 
evaluation in excess of 10 percent for the service-connected 
head injury residuals, encompassing subjective complaints of 
headaches and earaches.

The matter of the veteran's claimed entitlement to an 
extraschedular rating will be addressed by the Board below.

2.  Entitlement to an increased disability rating for 
service-connected hearing loss, currently evaluated as 20 
percent disabling.  

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2006).   See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. §§ 
4.85, 4.86 (2006).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2006).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.85 
(2006).  He essentially contends that his hearing loss 
disability is more severe than is reflected by the VA 
examination.  

The Board has reviewed all the evidence, including the 
veteran's contentions, lay statements; and VA outpatient 
treatment and examination reports. Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case. The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear. On VA audiological evaluation in 
November 2005, puretone thresholds, in decibels (dB), were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
80
75
66
LEFT
45
65
75
70
64

Speech discrimination scores at that time were 70 percent in 
the right ear and 72 percent in the left ear.  

The claims folder contains other audiology examinations.  
However, the November 2005 examination is the most current 
and shows the most profound level of hearing loss.  As such, 
reliance upon the results of this examination is the most 
advantageous for the veteran.  

Review of the results of the November 2005 VA audiology 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a 20 percent disability rating. That is, the 
combination of level V in the better left ear with level VI 
in the poorer ear results in a 20 percent rating under 
38 C.F.R. § 4.85.   

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment. 
However, the veteran does not meet the applicable criteria.  

Specifically, the veteran does not meet the criteria for 38 
C.F.R § 4.86(a).  At the time of the November 2005 VA 
examination, each of the four specified frequencies was not 
55 dB or more in the right and left ears. With respect to the 
application of 38 C.F.R. § 4.86(b), the veteran's hearing 
test does not show a result of 70dB or more at 2000 Hz and it 
does not show 30 dB or less at 1000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  
Therefore, as the criteria set out in 38 C.F.R. § 4.86(a) and 
(b) have not been met, the criteria relating to exceptional 
patterns of hearing impairment do not apply.   

The veteran in essence contends that his hearing loss 
significantly impacts him, to include the loss of his license 
to drive a truck.  See the veteran's December 2004 
substantive appeal.  However, as explained above the Board is 
bound by the law in this matter. 

Accordingly, based upon the medical evidence of record, the 
most favorable result for the veteran occurs when the 
November 2005 examination results are applied to the criteria 
set out in 38 C.F.R. § 4.85.  The criteria for the assignment 
of a 20 percent disability rating and no more have been met.  
The 20 percent disability rating will therefore be continued.  

3.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.  

Pertinent law and regulations

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

The veteran filed his claim of entitlement to an increased 
rating for tinnitus in March 2001.  Where, as here, a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003; see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 117 (1997). 

Therefore, both versions of the regulation are potentially 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  

Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  The Smith case revolved 
around the matter of whether the previous version of  
Diagnostic Code 6260 (which as indicated above is applicable 
to this veteran's appeal) allowed for separate 10 ratings for 
tinnitus in each ear.   

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 
No. 05-7168 (Fed. Cir. June 19, 2006); see also 38 U.S.C.A. 
§ 7252(b) (West 2002) [commanding that "the Court may not 
review the schedule of ratings for disabilities . . . or any 
action of the Secretary in adopting or revising the rating 
schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 
2004) [holding that the Secretary's discretion over the 
rating schedule is "insulated from judicial review," with 
one recognized exception limited to constitutional 
challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Conclusion

For the reasons and bases expressed above, the veteran's 
claim of entitlement to an increased disability rating for 
service-connected tinnitus is denied as a matter of law.  See 
Sabonis, supra.  The benefit sought on appeal is accordingly 
denied.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a ruptured eardrum.  

The Board initially observes that the RO initially granted 
service connection for residuals of a ruptured left eardrum 
(claimed as right eardrum).  The current denomination is 
residuals of ruptured eardrum (claimed as right eardrum).  To 
the extent that there is any doubt which eardrum is service 
connected, the Board will assume for the sake of its 
discussion that both eardrums were service connected.  
As explained below, this is of no ultimate consequence, since 
there are no residuals in any event.

Analysis

The veteran has been assigned a noncompensable disability 
rating under Diagnostic Code 6211 [Tympanic membrane, 
perforation of].

The Board has been unable to identify in the medical evidence 
any residuals of the perforation of the veteran's tympanic 
membrane.  The veteran and his representative have not 
pointed to any such residuals.    

In short, the veteran has a history of a perforation of his 
tympanic membrane.  The medical evidence does not indicate 
that there exists any current symptomatology associated with 
that remote injury.  

In any event, Diagnostic Code 6211 does not provide for a 
compensable disability rating.  The noncompensable disability 
rating currently assigned is therefore the maximum schedular 
disability rating available.  The noncompensable disability 
rating will be continued.  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the May 2006 SSOC the agency of original jurisdiction 
determined that an extraschedular rating was not warranted as 
to any of the service-connected conditions to include 
headaches, hearing loss, tinnitus and residuals of a rupture 
of his tympanic membrane.  The Board will therefore address 
the possibility of the assignment of a extraschedular ratings 
for the veteran's disabilities.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected psychiatric disability.  With 
respect to marked interference with employment, the Board 
acknowledges that the veteran's representative has argued 
that the veteran is unable to follow his usual occupation of 
truck driving due to a combination of his hearing loss, 
tinnitus, tympanic membrane and headache disabilities.  The 
record further indicates that the veteran is currently 
unemployed. 

Although the Board has taken the arguments of the veteran and 
his representative into consideration, a review of the 
medical evidence of record creates a no basis for finding 
that the veteran's headaches, hearing loss, tinnitus and 
tympanic membrane rupture have caused marked interference 
with employment, over and above that contemplated in the 
ratings which are now assigned (10 percent, 20 percent, 10 
percent and noncompensable, respectively).  

Significantly, March 2001 and November 2005 VA examinations 
specifically address the role of the veteran's service-
connected disabilities relative to his employment.   In March 
2001 there was a specific finding that the veteran's 
headaches had not caused him any interruption in employment 
and further, that the veteran's tinnitus was not sufficient 
to cause "any problems with his productivity" nor was it 
"affecting [the veteran's] concentration.  Similarly, in a 
November 2005 VA examination the examiner concluded "This 
examination found no indication [the veteran] would not be 
able to perform work related to his ear condition." 

Moreover, at in his December 2004 substantive appeal and 
during a February 2006 VA examination, the veteran indicated 
that that he stopped work in 2001 secondary to a non-service 
connected right arm injury.  This appears to be congruent 
with other evidence of record.  Indeed, a February 2002 
report from the veteran's Occupational Medicine specialist 
specifically found that the veteran's hearing-based 
disabilities could be corrected to meet DOT standards and 
therefore would not prevent employment in truck driving.  

The veteran and his representative have in essence counter-
argued that hearing correction devices would aggravate the 
veteran's headaches and therefore hearing correction is not 
possible.  There is absolutely no objective basis for such 
assertion.

In addition, difficulty in meeting DOT standards for truck 
driving (which as discussed above has not been demonstrated 
here) precludes only one avenue of employment and does not 
constitute marked interference with employment in general.   

In short, the impact to the veteran's employability due to 
his service-connected disabilities has been considered in 
assigning schedular ratings now in effect.   
See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
veteran's service-connected headache, hearing loss, tinnitus 
or rupture of a tympanic membrane disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
Therefore, referral of this case to appropriate VA officials 
for consideration of the assignment of  extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for any of the claimed conditions.

5.  Entitlement to service connection for chronic ear 
infections.    

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists]. A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

The veteran is seeking entitlement to service-connection for 
a disability which he characterizes as manifesting by chronic 
ear infections.  For the reasons set out below, the Board 
finds that the medical evidence of record has not identified 
any such current disability.  Therefore, service connection 
cannot be granted.  

At the time of the December 1999 and November 2005 VA 
neurological examinations, the veteran raised complaints of 
"intermittent" drainage.  No pathology consistent with the 
veteran's complaints was identified on examination.

Significantly, a review of the veteran's VA treatment records 
from 1999 to and including the November 2005 VA audiological 
examination have failed to find any additional ear disease 
other than the hearing loss and tinnitus noted above.  No ear 
infections or drainage is listed on the veteran's ongoing 
"problem list" associated with his VA treatment records.  
The veteran has not pointed to any medical records which 
would support his claim.  See 38 U.S.C.A. § 5107(a) [it is 
the claimant's responsibility to support a claim for VA 
benefits].  

Accordingly,  element (1), current disability, is not 
satisfied, and the veteran's claim fails on that basis.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
The criteria for the establishment of service connection have 
not been met and the benefits sought on appeal are denied.  

ORDER

Entitlement to an increased disability rating for service-
connected headaches and earaches, currently evaluated as 10 
percent disabling is denied.  

Entitlement to an increased disability rating for service-
connected hearing loss, currently evaluated as 20 percent 
disabling is denied.  

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling is denied.  

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a ruptured eardrum other 
than headaches, hearing loss or tinnitus is denied.  

Entitlement to service connection for chronic ear infections 
is denied.    
REMAND

As was noted in the Introduction, the veteran has filed a 
claim of entitlement to TDIU.  That claim was denied by the 
RO in May 2006, and correspondence which appears to be a 
timely NOD has been submitted to VA by the veteran's 
representative.  A statement of the case addressing the 
matter had not yet been issued.  Accordingly, the Board must 
remand this issue to correct this procedural deficiency.  See 
Manlincon, supra.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
evidentiary and procedural development 
which it deems to be appropriate, VBA 
should issue a statement of the case 
addressing the issue of his entitlement to 
TDIU.  The veteran must be advised of the 
time limit in which he may file a 
substantive appeal.  The issue should be 
returned to the Board for appellate 
consideration only if an appeal is 
properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


